EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Hui-Shan King on 3/25/20201. 
Claims 17-20 are canceled. 
Amendment to the Specification:
[0157] FIGS. 12A and 12B are perspective views of a device including a reservoir. The device 110 includes a reservoir 112 defined by an impermeable backing layer 114 and a microneedle array 116. The backing layer and the microneedle array 116 are joined together about the outer periphery of the device, as indicated at 118. The impermeable backing layer 114 may be joined by an adhesive, a heat seal or the like. The device 110 also includes a plurality of microneedles 120 including nanostructures formed on a surface 124. A release liner 122 may be removed prior to use of the device to expose microneedles 120.

[0168] Referring to FIGS. 15-16, one embodiment for activating the patch 300 is shown in which the release member 310 is pulled in a longitudinal direction. The entire release member 310 may be removed as shown in FIGS. 17-18, or it may simply be partially detached as shown in FIGS. 15-16. In either case, however, the seal previously formed between the release member 310 and the aperture (not shown) of the 307 may begin to flow from the drug delivery assembly 370 and into the channels 331 of the microneedles 330 via the support 312. An exemplary illustration of how the drug compound 307 flows from the reservoir 306 and into the channels 331 is shown in FIGS. 17-18. Notably, the flow of the drug compound 307 is passively initiated and does not require any active displacement mechanisms (e.g., pumps).
Amendment to the Drawings:
In Fig. 3 change “14” to –12--. 

    PNG
    media_image1.png
    524
    700
    media_image1.png
    Greyscale



EXAMINERS COMMENT
Claims 1-5, 7 and  9-16 are allowable. This application is in condition for allowance except for the presence of claims 17-20 directed to a non-elected group without traverse.  Accordingly, claims 17-20 have been cancelled. 
The terminal disclaimers filed on 12/7/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,342,965 and US Patent 9,586,044 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

REASONS FOR ALLOWANCE 
The prior art fails to teach or reasonably suggest the methods of independent claims 1 and 10. While Robertson discloses that the nanostructure of the medical article is positioned on a skin engaging surface of the tissue penetrating device (i.e., microneedle) (para 0004), the combination of the cited art fail to teach or suggest a plurality of microneedles and a plurality of nanostructures located on each microneedle wherein the plurality of nanostructures have a height form 10 nm to about 1 nm and aspect ratio from 0.2 to 5 (see for example the structure of Fig 12B). 

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615